842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles A. COSBY, Jr., Plaintiff-Appellant,v.Wayne C. JIRSA, Cpl. Trooper Westminster State Police;Trooper Lewis, Westminster State Police, Defendant-Appellee.
No. 87-7189.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1987.Decided March 23, 1988.

Charles A. Cosby, Jr., appellant pro se.
Millicent Edwards Gordon, Maryland State Police Headquarters, for appellee.
Before JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Cosby v. Jirsa, C/A No. 86-3168 (D.Md. Apr. 15, 1987).


2
AFFIRMED.